Opinion issued May 2, 2013.




                                        In The

                                Court of Appeals
                                       For The

                           First District of Texas
                             ————————————
                                NO. 01-13-00144-CV
                             ———————————
                        IN RE ADENIKE SANNI, Relator



            Original Proceeding on Petition for Writ of Mandamus



                           MEMORANDUM OPINION

      Relator Adenike Sanni filed a petition for writ of mandamus seeking relief

from the trial court’s temporary orders in a suit affecting the parent child

relationship.1 We requested and received a response from real party in interest

Geoderick Daniels. We deny the petition for writ of mandamus and deny all

pending motions as moot.

1
      The underlying suit is In re D.M.S., No. 2002-08930, in the 309th District Court of
      Harris County, Texas. The respondent is the Honorable Sheri Y. Dean.
                                 PER CURIAM

Panel consists of Justices Keyes, Bland, and Huddle.




                                        2